Citation Nr: 0717869	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 






INTRODUCTION

The veteran had active service from November 1963 to May 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In his March 2004 statement, the veteran reports that he has 
a sleep disorder, depression, and a nerve disorder.  It is 
unclear whether the veteran is claiming these are symptoms of 
PTSD or whether he is raising new claims of service 
connection.  This matter is REFERRED to the RO for the 
appropriate action.  


REMAND

The evidence of record does not report that the veteran has a 
current diagnosis of PTSD.  In his March 2005 Substantive 
Appeal, the veteran states that he is being treated for PTSD 
by a doctor at the Mobile Mental Health VA Outpatient Clinic 
(Mobile OPC), and he requests that the records be obtained.  
Although Mobile OPC records are associated with the claims 
file, they only date up to June 2004.  Consequently, the 
Mobile OPC records, dating from June 2004, forward, must be 
obtained to determine if the veteran has been diagnosed with 
PTSD.  

Because the TDIU evaluation is inextricably intertwined with 
the issue of service connection for PTSD, the issue of TDIU 
is held in abeyance pending completion of the development 
discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).



The case is REMANDED for the following action:

1. Obtain the VA treatment records, 
including the Mobile Mental Health VA 
Outpatient Clinic records, dating from 
June 2004, forward.  

2.  If the records report a current 
diagnosis of PTSD, a VA examination 
should be conducted.  The examiner should 
opine whether the veteran has PTSD, as 
defined by the DSM-IV, due to service, 
and the examiner is requested to provide 
a rationale for this opinion.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

3.  Following any additional development 
deemed appropriate, the veteran's claim 
should be reviewed, to include 
consideration of all new evidence.  If 
the benefit sought is not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
appropriate opportunity to respond.  
Thereafter, the claim should be returned 
to the Board for further appellate 
review.  The Board intimates no opinion 
as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




